EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 9, second line, immediately prior to “CAP/HAP” there has been inserted --- biphasic ---.
Claim 9, eleventh line, immediately after “clusters” there has been inserted --- consisting of platelets of HAP nanocrystals with individual platelet sizes of 0.2 to 5 µm as measured by SEM ---.
Claim 10, third line, immediately prior to “CAP/HAP” there has been inserted --- biphasic ---.
Claim 11, fifth line, “abiphasic” has been replaced with --- a biphasic ---.
Claim 11, fourteenth line, immediately after “clusters” there has been inserted --- consisting of platelets of HAP nanocrystals with individual platelet sizes of 0.2 to 5 µm as measured by SEM ---.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612